Willson, Judge.
The information upon which the conviction in this case is based is fatally defective, because it does not conclude “against the peace and dignity of the State.” (Code Crim. Proc., art. 430; Thompson v. The State, 15 Texas Ct. App., 39.) Wherefore the conviction must be and is, set aside; but, the complaint being in all respects a sufficient one, a valid information may be presented upon it, and the prosecution will not therefore be dismissed, but the cause is remanded that another information may be presented should the county attorney see proper to so do.

Reversed and remanded.